DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's timely election with traverse of Invention I: claims 1-8 in the reply filed on 10 May 2022 is acknowledged. Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
The traversal is on the ground(s) that examination of both Inventions I and II would not present a serious burden and thus claims 1-16 should be examined together. Specifically arguing that the examiner has not showed that the two inventions have a separate status in the art. This is not found persuasive because the examiner has not stated that the classification or status in the art would result in a serious search and/or examination burden if the restriction were not required. In this case the examiner states that a serious search and/or examination burden would exist due to the inventions requiring a different field of search due to their mutually exclusive characteristics and that the prior art applicable to one invention would not likely be applicable to another. As written, Invention I does not positively recite a covering or biochemical signature, whereas, Invention II positively recites these features. Additionally, Invention II further requires a camera cable, lens and viewscreen which is not recited as part of Invention I and therefore would require different fields of search and the prior art applicable to Invention I would likely not be applicable to Invention II.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko et al. (US 2003/0216610 A1) (Kaneko).
Referring to claims 1 and 7: Kaneko teaches an apparatus for artificially inseminating mammals (see figure 2) comprising: a probe (see figures 1-2, #1) designed to trans-cervically deliver inseminate into the uterus of a mammal (see figure 2; paragraphs [0019]-[0020]); the probe being curved to approximate the angle between the vagina and the cervix of the mammal (see paragraph [0027]; wherein the probe, #1, is capable of being curved to a position of the uterine cervix or uterine cavity); the probe having a distal end (see figure 1, #2/4) the distal end having an opening (see figure 1, #21) through which the inseminate is discharged into the mammal (see paragraph [0030]); the distal end being tapered (see figure 1; paragraph [0021]) and constructed to be capable of receiving a covering; the covering being constructed of a porous material that is adapted to receive a biochemical signature; the covering being designed to cover at least the distal end of the probe; and the covering being embedded with the biochemical signature.
The limitation following the "constructed to receive a covering" clause of the claim limitation "the distal end being tapered and constructed to receive a covering" is not given weight since it is merely reciting an intended use of the positively recited structural features of the distal end. As written, the claims do not positively require a covering or a biochemical signature. As outlined above Kaneko specifically teaches the positively recited structural features of the claimed invention.
	Referring to claim 4: Kaneko further teaches constructing the distal end of the probe to create a void area (see figure 1, #4).
Referring to claims 5 and 6: The limitation following the "constructed to receive a covering" clause of the claim limitation "the distal end being tapered and constructed to receive a covering" in claim 1 has not been given weight since it is merely reciting an intended use of the positively recited structural features of the distal end. As outlined above, the covering has not been positively recited, therefore, any dependent claims directed solely to the further limiting the covering have also not been given patentable weight. As outlined above Kaneko specifically teaches the positively recited structural features of the claimed invention of claim 1.
	Referring to claim 8: The limitation following the "constructed to receive a covering" clause of the claim limitation "the distal end being tapered and constructed to receive a covering" in claim 1 has not been given weight since it is merely reciting an intended use of the positively recited structural features of the distal end. As outlined above, the covering has not been positively recited, therefore, any dependent claims directed solely to the further limiting the covering, including limitations directed to the biochemical signature which has not been positively recited have also not been given patentable weight. As outlined above Kaneko specifically teaches the positively recited structural features of the claimed invention of claim 1.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko, as applied to claim 1 above, in view of Noble et al. (US 2010/0210898 A1) (Noble).
	Referring to claims 2 and 3: Kaneko further teaches a caudal end (see figure 1; wherein the caudal end is generally designated by element #31) formed as part of the probe, the caudal end being flared to be capable of receiving an air stoppage device but is silent to the device comprising an air stoppage device. Nobel teaches an apparatus for artificially inseminating mammals (see figure 1) comprising a probe (see figure 1, #1) including a caudal end (see figure 1, #4) configured to receive an air stoppage device (see figure 1, #15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the probe of Kaneko with a caudal end air stoppage device like taught by Noble in order to reduce contamination of the internal channel of the probe prior to coupling with the insemination syringe.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bauer et al. (US Patent No. 5,389,089); Weber (US Patent No. 5,147,315); Lee-Sepsick (US 2014/0024934 A1) each of which teaches a curved probe. Simmet et al. (US Patent No. 4,865,589) which teaches a probe with a tapered distal end. Gil Pascual (US 2013/0324944 A1) which teaches an air stopper for a caudal end of a probe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791